UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6584



FREDDY S. CAMPBELL,

                                           Petitioner - Appellant,

          versus

DONALD M. ERVIN, Administrator, Charleston
Work Release,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Bluefield. David A. Faber, District
Judge. (CA-94-411)


Submitted:   December 10, 1996         Decided:     December 31, 1996


Before HALL, MURNAGHAN, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Freddy S. Campbell, Appellant Pro Se. Darrell V. McGraw, Jr.,
Scott E. Johnson, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Freddy S. Campbell seeks to appeal the district court's order

denying relief on his petition filed under 28 U.S.C. § 2254 (1994),

amended by Antiterrorism and Effective Death Penalty Act of 1996,
Pub. L. No. 104-132, 110 Stat. 1214.   We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we deny a certificate of probable cause to appeal; to

the extent that a certificate of appealability is required, we deny

such a certificate.   We dismiss the appeal on the reasoning of the
district court. Campbell v. Ervin, No. CA-94-411 (S.D.W. Va., Mar.

6, 1996).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2